Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 1 of 22
                                              Gallucci
                                             November 11, 2019                   ·

      ·1·   · · · · · · · ·UNITED STATES DISTRICT COURT
      · ·   · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
      ·2
      · ·   · · · · · · · · CASE NO. 9:19-CV-80825-DMM
      ·3
      · ·   ·______________________________________/
      ·4
      · ·   ·JENNIFER QUASHA, on behalf of her son,
      ·5·   ·H.Q., a minor,

      ·6· · · · · · · · · Plaintiff,

      ·7· ·vs.

      ·8
      · · ·CITY OF PALM BEACH GARDENS, FLORIDA,
      ·9
      · · · · · · · · · · Defendant.
      10· ·______________________________________/

      11

      12· · · · · · · · DEPOSITION OF MICHAEL GALLUCCI

      13· · · · · · · · · · · · ·Pages 1 - 16

      14

      15

      16·   ·   ·   ·   ·   ·   ·   ·   · · · November 11, 2019
      · ·   ·   ·   ·   ·   ·   ·   ·   · · 2:00 p.m. - 2:14 p.m.
      17·   ·   ·   ·   ·   ·   ·   ·   · ·444 West Railroad Avenue
      · ·   ·   ·   ·   ·   ·   ·   ·   West Palm Beach, Florida 33401
      18

      19

      20

      21· · · · · · · · Stenographically Reported By:
      · · · · · · · · · · · · Terri Becker, CSR
      22· · · · · · · · ·Certified Shorthand Reporter

      23· · · · · · · · · · · ·Job No. 2008895

      24

      25


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 2 of 22
                                              Gallucci
                                     November 11, 2019                          2

      ·1· · · · · · · · · · · · ·APPEARANCES

      ·2
      · ·   ·ON BEHALF OF THE PLAINTIFF:
      ·3
      · ·   ·   ·   ·   DISABILITY INDEPENDENCE GROUP, INC.
      ·4·   ·   ·   ·   2990 S.W. 35th Avenue
      · ·   ·   ·   ·   Miami, Florida 33133
      ·5·   ·   ·   ·   Mdietz@justdigit.org
      · ·   ·   ·   ·   Aa@justdigit.org
      ·6·   ·   ·   ·   BY:· MATTHEW W. DIETZ, ESQ.

      ·7
      · ·   ·ON BEHALF OF THE DEFENDANT:
      ·8
      · ·   ·   ·   ·   JOHNSON, ANSELMO, MURDOCH, BURKE, PIPER & HOCHMAN,
      ·9·   ·   ·   ·   P.A.
      · ·   ·   ·   ·   2455 East Sunrise Boulevard
      10·   ·   ·   ·   Suite 1000
      · ·   ·   ·   ·   Fort Lauderdale, Florida 33404
      11·   ·   ·   ·   Alexander@jambg.com
      · ·   ·   ·   ·   Johnson@jambg.com
      12·   ·   ·   ·   BY:· SCOTT ALEXANDER, ESQ.

      13
      · · ·ALSO PRESENT:
      14
      · · · · · JENNIFER QUASHA
      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 3 of 22
                                              Gallucci
                                    November 11, 2019                           3

      ·1· · · · · · · · · · ·INDEX OF PROCEEDINGS

      ·2
      · · ·DEPOSITION OF:· MICHAEL GALLUCCI
      ·3
      · · · · · · · · · · · · · DIRECT· CROSS· REDIRECT
      ·4
      · · ·By Mr. Alexander· · · ·4
      ·5

      ·6

      ·7· · · · · · · · · · ·(NO EXHIBITS MARKED)

      ·8

      ·9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 4 of 22
                                              Gallucci
                                    November 11, 2019                           4

      ·1· · · · · · · · · Deposition taken before TERRI BECKER,
      ·2· · · · Certified Shorthand Reporter and Notary Public in
      ·3· · · · and for the State of Florida at Large, in the above
      ·4· · · · cause.
      ·5· · · · · · · · · · · · · · *****
      ·6· · · · · · · · · THE COURT REPORTER:· Please raise your
      ·7· · · · right hand.
      ·8· · · · · · · · · Do you solemnly swear or affirm the
      ·9· · · · testimony you are about to give will be the truth,
      10· · · · the whole truth and nothing but the truth, so help
      11· · · · you God?
      12· · · · · · · · · THE WITNESS:· I do.
      13· ·THEREUPON:
      14· · · · · · · · · · · MICHAEL GALLUCCI,
      15· ·having been first duly sworn or affirmed, was examined
      16· ·and testified as follows:
      17· · · · · · · · · · · DIRECT EXAMINATION
      18· ·BY MR. ALEXANDER:
      19· · · · Q· · Tell us your name please.
      20· · · · A· · Michael Gallucci.
      21· · · · Q· · I'm Scott Alexander, an attorney for the City
      22· ·of Palm Beach Gardens.· We're here today for your
      23· ·deposition.· Have you ever given deposition testimony
      24· ·before?
      25· · · · A· · Once.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 5 of 22
                                              Gallucci
                                    November 11, 2019                           5

      ·1· · · · Q· · As you may recall from the prior occasion, I'm
      ·2· ·going to ask you some questions.· Please respond
      ·3· ·verbally and try to avoid nods, shrugs, "Uh-huh" or
      ·4· ·"Uh-uh," so we have a clear record.
      ·5· · · · · · ·If I ask you anything you don't know the
      ·6· ·answer to, tell me you don't know.· If I ask you
      ·7· ·anything you don't recall the answer to, tell me you
      ·8· ·don't recall.· We don't want you to guess or speculate
      ·9· ·incorrectly.· It's important that we don't talk over
      10· ·each other, so let me get my question completely out
      11· ·before you answer.
      12· · · · A· · Sure.
      13· · · · Q· · And, in turn, I won't ask you another question
      14· ·until you're finished with your answer.
      15· · · · A· · Okay.
      16· · · · Q· · All right, what is your date of birth?
      17· · · · A· · October 30th, 1976.
      18· · · · Q· · And your residential address?
      19· · · · A· · 7659 Misty Lake Place, Jupiter, Florida.
      20· · · · Q· · In the event this case goes to trial and we
      21· ·need to contact you, what is the best number to reach
      22· ·you at?
      23· · · · A· · 732-614-144O.
      24· · · · Q· · How are you employed?
      25· · · · A· · Palm Beach School District.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 6 of 22
                                              Gallucci
                                    November 11, 2019                           6

      ·1· · · · Q· · What grade do you teach?
      ·2· · · · A· · First grade.
      ·3· · · · Q· · How long have you been a first grade teacher?
      ·4· · · · A· · Twenty years.
      ·5· · · · Q· · All in Palm Beach?
      ·6· · · · A· · No.
      ·7· · · · Q· · What other districts have you worked for?
      ·8· · · · A· · Denville School District up in New Jersey.
      ·9· · · · Q· · And how long have you been in Palm Beach?
      10· · · · A· · Four years.
      11· · · · Q· · Do you teach at Marsh Point Elementary?
      12· · · · A· · Yes, I do.
      13· · · · Q· · Is a boy with the initials HQ one of your
      14· ·students?
      15· · · · A· · Yes.
      16· · · · Q· · How long has he been one of your students?
      17· · · · A· · Approximately three months.
      18· · · · Q· · Since the beginning of the current school
      19· ·year, which would have started around August/September?
      20· · · · A· · Yes.
      21· · · · Q· · Before we talk about him, over the course of
      22· ·your teaching career have you had students with peanut
      23· ·allergies before?
      24· · · · A· · Yes.
      25· · · · Q· · Have you been asked as a school teacher to


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 7 of 22
                                              Gallucci
                                    November 11, 2019                           7

      ·1· ·make any special accommodations or conditions for your
      ·2· ·kids with peanut allergies over the course of your
      ·3· ·career?
      ·4· · · · A· · Over the course of my career, yes.
      ·5· · · · Q· · Can you give us a general understanding?              I
      ·6· ·know you may not recall every single child or situation,
      ·7· ·but just a general understanding of what you have been
      ·8· ·asked to do as a teacher over the years.
      ·9· · · · A· · A lot of that information is confidential.
      10· · · · Q· · Well, I'm not asking you to disclose the name
      11· ·of any child or any specific child's medical condition.
      12· ·I'm intentionally staying away from that.· I'm just
      13· ·asking you to give us an understanding of what you have
      14· ·been asked to do as a school teacher to assist a child
      15· ·generally that has peanut allergies so that we don't get
      16· ·into any school records or issues pertaining to any
      17· ·particular child who is disclosed by name.
      18· · · · A· · Okay.· I will follow the guidelines of our
      19· ·school and our wellness policy.
      20· · · · Q· · And what do those guidelines tell you to do?
      21· · · · A· · I don't know specifically.· I would have to
      22· ·see.
      23· · · · Q· · I mean, will you generally tell parents when
      24· ·snacks are sent in not to send in snacks containing
      25· ·allergens?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 8 of 22
                                              Gallucci
                                    November 11, 2019                           8

      ·1· · · · A· · Yes.
      ·2· · · · Q· · So, if you have a kid with a peanut allergy
      ·3· ·and parents are bringing in snacks, "Don't bring in
      ·4· ·snacks that contain peanuts," right?· Common sense?
      ·5· · · · A· · Right.
      ·6· · · · Q· · But anything else?
      ·7· · · · A· · No.
      ·8· · · · Q· · By doing that, by having no peanut snacks
      ·9· ·brought in, you're able to maintain sort of a
      10· ·peanut-free zone for the child so they are not likely to
      11· ·come into contact with peanuts; fair to say?
      12· · · · · · · · · MR. DIETZ:· Object to form.· I'll object
      13· · · · to the form for purposes of documenting the record.
      14· · · · It's not to make you testify one way or another.
      15· · · · · · · · · THE WITNESS:· Okay.
      16· · · · Q· · Do you agree with that statement, when you
      17· ·have a child with a peanut allergy, by instructing other
      18· ·parents not to send in items with peanuts you're able to
      19· ·maintain a peanut-free zone for that child to the best
      20· ·of your ability?
      21· · · · · · · · · MR. DIETZ:· Object to form.
      22· · · · Q· · Accurate?
      23· · · · A· · Um, yes.
      24· · · · Q· · Okay.· At Palm Beach schools, where you work
      25· ·now, are children entitled to bring in lunches that


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 9 of 22
                                              Gallucci
                                    November 11, 2019                           9

      ·1· ·contain peanut products such as peanut butter and so
      ·2· ·forth?
      ·3· · · · A· · Any child?
      ·4· · · · Q· · Yes.
      ·5· · · · A· · Yes.
      ·6· · · · Q· · So in Palm Beach public schools, if children
      ·7· ·are generally permitted to bring in lunches that have
      ·8· ·peanut cookies or peanut and jelly sandwiches, how do
      ·9· ·you protect a particular child in the cafeteria if
      10· ·you're aware that a child in your class has a peanut
      11· ·allergy?
      12· · · · A· · Generally speaking, there are -- there's a
      13· ·nut-free table.
      14· · · · Q· · Does Marsh Point Elementary have a nut-free
      15· ·table in the cafeteria?
      16· · · · A· · Yes.
      17· · · · Q· · Obviously, I don't want you to give me the
      18· ·names of any kids that sit there, but can you just give
      19· ·me a general idea as to the number of kids that sit at
      20· ·the nut-free table on a day-to-day basis?
      21· · · · A· · I don't know.
      22· · · · Q· · Have you seen the nut-free table?
      23· · · · A· · Yes.
      24· · · · Q· · Is it always occupied?
      25· · · · A· · I can't say.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 10 of 22
                                               Gallucci
                                    November 11, 2019                          10

       ·1· · · · Q· · Are you with the kids during lunch?
       ·2· · · · A· · No.
       ·3· · · · Q· · You walk them to the cafeteria, then you go
       ·4· ·back to your classroom?
       ·5· · · · A· · Correct.
       ·6· · · · Q· · So if you're not there as the teacher, is
       ·7· ·there anyone that works in the cafeteria that will sort
       ·8· ·of keep an eye on the nut-free table versus the tables
       ·9· ·that are not nut-free?
       10· · · · A· · I can't say that we have people that are
       11· ·specifically looking for that, but there are people that
       12· ·work in the cafeteria, lunch aides.
       13· · · · Q· · How is the nut-free table identified as the
       14· ·nut-free table?· Does it have a sign on it?
       15· · · · A· · Yes.
       16· · · · Q· · There's a sign that says "Nut-Free Table"?
       17· · · · A· · I don't know about those exact words, but I'm
       18· ·going to say, "Yes".
       19· · · · Q· · Okay.· You know Mrs. Quasha is the mother of
       20· ·one of your students, correct?
       21· · · · A· · Correct.
       22· · · · Q· · Have you had any conversations with her in
       23· ·anticipation of you giving your deposition today?
       24· · · · A· · Can you repeat that?
       25· · · · Q· · Yes.· When you were notified that you were


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 11 of 22
                                               Gallucci
                                    November 11, 2019                          11

       ·1· ·going to be giving a deposition for today, did you have
       ·2· ·any discussions or conversations with her?
       ·3· · · · A· · No.
       ·4· · · · Q· · Or her husband?
       ·5· · · · A· · No.
       ·6· · · · Q· · Do you know what this case is about?
       ·7· · · · A· · No.
       ·8· · · · Q· · We'll make this brief.· Does HQ sit at the
       ·9· ·nut-free table?
       10· · · · A· · That's confidential.
       11· · · · · · · · · MR. ALEXANDER:· The mother is here with
       12· · · · her attorney.· Any objection to him disclosing that
       13· · · · information?
       14· · · · · · · · · MR. DIETZ:· I don't know if he can or
       15· · · · not.· I don't know if he needs the school board
       16· · · · lawyer or not.· We have no -- it's part of the
       17· · · · case, but I'm not sure what he can or can't do.
       18· · · · Q· · Why is it confidential whether the child sits
       19· ·at the nut-free table?· I'm not sure why.· For the
       20· ·confidentiality of the child?
       21· · · · A· · Correct.
       22· · · · Q· · And if the mother is here and doesn't object
       23· ·to you disclosing it, do you have any problem
       24· ·commenting?
       25· · · · A· · I'm not sure about, under FERPA, exactly what


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 12 of 22
                                               Gallucci
                                    November 11, 2019                          12

       ·1· ·information I can give or can't give.
       ·2· · · · Q· · FERPA pertains to children's school records.
       ·3· · · · A· · Okay.
       ·4· · · · Q· · I'm not asking you anything that has to do
       ·5· ·with confidential, scholastic or school records.· I'm
       ·6· ·just asking where the kid sits in the cafeteria.             I
       ·7· ·don't see how that would touch on FERPA.· I do want to
       ·8· ·avoid having to do this again.
       ·9· · · · A· · I understand.
       10· · · · Q· · I mean, did the school board attorney tell you
       11· ·not to answer -- well, I don't want you to tell me about
       12· ·your conversation with the school board attorney, so
       13· ·I'll strike that.
       14· · · · · · ·Let me ask it this way:· What is your
       15· ·understanding of FERPA?· FERPA, for the record, is the
       16· ·Family Educational Rights & Privacy Act.· It's a federal
       17· ·privacy law that gives parents certain protections with
       18· ·regard to their children's education records, such as
       19· ·report cards, transcripts, disciplinary records, contact
       20· ·and family information and class schedules.
       21· · · · · · ·As a parent, you have the right to review your
       22· ·child's education records and to request changes under
       23· ·limited circumstances.· To protect your child's privacy,
       24· ·the law generally requires schools to ask for written
       25· ·consent before disclosing your child's personally


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 13 of 22
                                               Gallucci
                                    November 11, 2019                          13

       ·1· ·identifiable information to individuals.
       ·2· · · · · · ·So what I'm asking does not seem to come under
       ·3· ·that.· I'm just asking where a kid sits in the
       ·4· ·cafeteria.
       ·5· · · · A· · I can consider school records to be
       ·6· ·confidential and there is...
       ·7· · · · Q· · Okay, but I'm not asking about a record.· I'm
       ·8· ·just asking where the kid sits when he eats lunch.
       ·9· · · · A· · I understand that, but it false underneath it.
       10· · · · Q· · I don't think it does, but if you're telling
       11· ·me you're not going to answer my questions today, what
       12· ·we will do is we'll adjourn for the day, we'll get a
       13· ·ruling from the Judge, and we'll come back and do it
       14· ·another day.
       15· · · · · · ·I'm not going to sit here and tell you to
       16· ·answer questions that you understand you're not supposed
       17· ·to answer.· From my review of the law, where the kid
       18· ·sits in the cafeteria is not even close to being
       19· ·protected by FERPA, but I'm not your lawyer, and
       20· ·apparently someone instructed you on this and then
       21· ·didn't send a lawyer to be here with you today, which is
       22· ·now causing us to have a waste of our time.
       23· · · · · · ·And I'm not blaming you for it, I'm blaming
       24· ·whoever gave you this instruction and then didn't bother
       25· ·to show up with you today, but if you're not going to


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 14 of 22
                                               Gallucci
                                    November 11, 2019                          14

       ·1· ·answer questions about the kid's lunchroom situation,
       ·2· ·the conversations you have had with the parents about
       ·3· ·his lunchroom situation, so forth, then we will call it
       ·4· ·a day.
       ·5· · · · · · ·Am I correct that if I ask you questions about
       ·6· ·HQ's lunchroom situation, where he sits, why he sits
       ·7· ·there, what he does with his lunch and what arrangements
       ·8· ·you've made with his mother for his lunch, you're not
       ·9· ·going to answer it?
       10· · · · A· · Correct.
       11· · · · · · · · · MR. ALEXANDER:· Okay, we're done.
       12· · · · · · · · · We will adjourn.· The deposition is not
       13· · · · over.· We're just adjourning it for today until we
       14· · · · can get a ruling from the Judge.
       15· · · · · · · · · (The deposition was adjourned at 2:14
       16· · · · o'clock, p.m.)
       17
       18
       19
       20
       21
       22
       23
       24
       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 15 of 22
                                               Gallucci
                                                     November 11, 2019                  15

       ·1· · · · · · · · · · ·CERTIFICATE OF OATH

       ·2
       · · ·STATE OF FLORIDA· · · )
       ·3· ·COUNTY OF PALM BEACH· )

       ·4

       ·5· · · · · · ·I, TERRI BECKER, Certified Shorthand Reporter,

       ·6· ·Notary Public, State of Florida, certify that MICHAEL

       ·7· ·GALLUCCI personally appeared before me on November 11,

       ·8· ·2019 and was duly sworn.

       ·9· · · · · · ·Signed this 13th day of November, 2019.

       10

       11

       12·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   _____________________________________
       · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Terri Becker, CSR
       13·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Certified Shorthand Reporter
       · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Notary Public, State of Florida
       14·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Commission No.:· FF177109
       · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Expires:· March 13, 2023
       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-5Michael
                                      Entered on FLSD Docket 01/13/2020 Page 16 of 22
                                               Gallucci
                                    November 11, 2019                          16

       ·1· · · · · · · · · ·CERTIFICATE OF REPORTER

       ·2
       · · ·STATE OF FLORIDA· · · )
       ·3· ·COUNTY OF PALM BEACH· )

       ·4

       ·5· · · · · · ·I, TERRI BECKER, Certified Shorthand Reporter,

       ·6· ·do hereby certify that I was authorized to and did

       ·7· ·stenographically report the Deposition of MICHAEL

       ·8· ·GALLUCCI, pages 1 through 16, and that the transcript is

       ·9· ·a true record of my stenographic notes.

       10· · · · · · ·I further certify that I am not a relative,

       11· ·employee, attorney, or counsel of any of the parties,

       12· ·nor am I a relative or employee of any of the parties'

       13· ·attorneys or counsel connected with the action, nor am I

       14· ·financially interested in the action.

       15· · · · · · ·Dated this 13th day of November, 2019.

       16

       17

       18· · · · · · · · · · · ·____________________________________
       · · · · · · · · · · · · ·Terri Becker, CSR
       19· · · · · · · · · · · ·Certified Shorthand Reporter

       20

       21

       22

       23

       24

       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Michael   Gallucci
                                67-5 Entered on FLSD Docket 01/13/2020 Page 17 of 22
                                November 11, 2019                                 ·1
                        14:11               ask 5:2,5,6,         board 11:15
           1           All 5:16 6:5          13 12:14,24          12:10,12
                       allergens             14:5                bother 13:24
  1976    5:17          7:25                asked 6:25           boy 6:13
                       allergies             7:8,14              brief 11:8
                        6:23 7:2,15         asking 7:10,         bring 8:3,25
           2                                 13 12:4,6
                       allergy 8:2,                               9:7
                        17 9:11              13:2,3,7,8          bringing 8:3
  2:14    14:15
                       always 9:24          assist 7:14          brought 8:9
                       Am 14:5              at 4:3 5:22          but 4:10 7:7
           3                                 6:11 8:24
                       and 4:2,3,10,                              8:6 9:18
                        16 5:3,13,18,        9:19 11:8,19         10:11,17
  30th    5:17                               14:15
                        20 6:9 7:19,                              11:17 13:7,9,
                        20 8:3 9:1,8        attorney 4:21         10,19,25
           7            11:22 12:20,         11:12 12:10,        butter 9:1
                        22 13:6,13,          12                  by 4:18 7:17
  732-614-144O          15,19,20,23,        August/               8:8,17 13:19
   5:23                 24 14:7             september
  7659 5:19            another 5:13          6:19
                        8:14 13:14          avoid 5:3                     C
           A           answer 5:6,7,         12:8
                                                                 cafeteria
                        11,14 12:11         aware 9:10
                                                                  9:9,15 10:3,
  ability 8:20          13:11,16,17         away 7:12             7,12 12:6
  able 8:9,18           14:1,9                                    13:4,18
  about 4:9            anticipation                  B           call 14:3
   6:21 10:17           10:23
                                                                 can 7:5 9:18
   11:6,25 12:11       any 7:1,11,16        back 10:4             10:24 11:14,
   13:7 14:1,2,5        9:3,18 10:22         13:13                17 12:1 13:5
  above 4:3             11:2,12,23          basis 9:20            14:14
  accommodations       anyone 10:7          Beach 4:22           can't 9:25
   7:1                 anything 5:5,         5:25 6:5,9           10:10 11:17
  Accurate 8:22         7 8:6 12:4           8:24 9:6             12:1
  Act 12:16            apparently           BECKER 4:1           cards 12:19
  address 5:18          13:20               been 4:15            career 6:22
  adjourn 13:12        Approximately         6:3,9,16,25          7:3,4
   14:12                6:17                 7:7,14              case 5:20
  adjourned            are 4:9 5:24         before 4:1,24         11:6,17
   14:15                7:24 8:3,10,         5:11 6:21,23        cause 4:4
  adjourning            25 9:7,12            12:25               causing 13:22
   14:13                10:1,9,10,11        beginning            certain 12:17
  affirm 4:8           around 6:19           6:18                Certified 4:2
  affirmed 4:15        arrangements         being 13:18
                        14:7                                     changes 12:22
  again 12:8                                best 5:21            child 7:6,11,
  agree 8:16           as 4:16 5:1           8:19
                        6:25 7:8,14                               14,17 8:10,
  aides 10:12                               birth 5:16            17,19 9:3,9,
                        9:1,19 10:6,        blaming 13:23
  Alexander             13 12:18,21                               10 11:18,20
   4:18,21 11:11


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Michael   Gallucci
                                67-5 Entered on FLSD Docket 01/13/2020 Page 18 of 22
                                November 11, 2019                                 ·2
  child's 7:11          14:5,10             does 9:14            federal 12:16
   12:22,23,25         course 6:21           10:14 11:8          FERPA 11:25
  children 8:25         7:2,4                13:2,10 14:7         12:2,7,15
   9:6                 COURT 4:6            doesn't 11:22         13:19
  children's           current 6:18         doing 8:8            finished 5:14
   12:2,18                                  don't 5:5,6,         first 4:15
  circumstances                              7,8,9 7:15,21        6:2,3
                                D
   12:23                                     8:3 9:17,21         Florida 4:3
  City 4:21            date 5:16             10:17 11:14,         5:19
  class 9:10                                 15 12:7,11          follow 7:18
                       day 13:12,14
   12:20                                     13:10               follows 4:16
                        14:4
  classroom                                 done 14:11           for 4:3,21,22
                       day-to-day
   10:4                 9:20                duly 4:15             6:7 7:1 8:10,
  clear 5:4            Denville 6:8         during 10:1           13,19 10:11
  close 13:18          deposition                                 11:1,19
  come 8:11             4:1,23 10:23                 E            12:15,24
   13:2,13              11:1 14:12,15                             13:12,23
  commenting                                each 5:10             14:8,13
                       did 11:1
   11:24                12:10               eats 13:8            form 8:12,13,
  Common 8:4                                education             21
                       didn't 13:21,
  completely            24                   12:18,22            forth 9:2
   5:10                                     Educational           14:3
                       DIETZ 8:12,21
  condition             11:14                12:16               Four 6:10
   7:11                DIRECT 4:17          Elementary           from 5:1 7:12
  conditions                                 6:11 9:14            13:13,17
                       disciplinary
   7:1                                      else 8:6              14:14
                        12:19
  confidential         disclose 7:10        employed 5:24
   7:9 11:10,18        disclosed            entitled 8:25                 G
   12:5 13:6            7:17                even 13:18
  confidentialit       disclosing           event 5:20           Gallucci
  y 11:20               11:12,23                                  4:14,20
                                            ever 4:23
  consent 12:25         12:25                                    Gardens 4:22
                                            every 7:6
  consider 13:5        discussions                               gave 13:24
                                            exact 10:17
  contact 5:21          11:2                                     general 7:5,7
                                            exactly 11:25         9:19
   8:11 12:19          District 5:25        EXAMINATION          generally
  contain 8:4           6:8                  4:17
   9:1                 districts 6:7                              7:15,23 9:7,
                                            examined 4:15         12 12:24
  containing           do 4:8,12            eye 10:8             get 5:10 7:15
   7:24                 6:1,11,12
  conversation          7:8,14,20                                 13:12 14:14
   12:12                8:16 9:8                     F           give 4:9 7:5,
  conversations         11:6,17,23                                13 9:17,18
   10:22 11:2           12:4,7,8            fair 8:11             12:1
   14:2                 13:12,13            false 13:9           given 4:23
  cookies 9:8          documenting          family 12:16,        gives 12:17
  correct 10:5,         8:13                 20                  giving 10:23
   20,21 11:21                                                    11:1


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Michael   Gallucci
                                67-5 Entered on FLSD Docket 01/13/2020 Page 19 of 22
                                November 11, 2019                                 ·3
  go 10:3              HQ's 14:6            is 5:16,21           lawyer 11:16
  God 4:11             husband 11:4          6:13 7:9,17          13:19,21
  goes 5:20                                  9:24 10:6,13,       let 5:10
  going 5:2                                  19 11:6,11,          12:14
                                I            18,22 12:14,
   10:18 11:1                                                    likely 8:10
   13:11,15,25                               15 13:6,12,         limited 12:23
                       I'LL 8:12
   14:9                                      18,21 14:12         long 6:3,9,16
                        12:13
  grade 6:1,2,3                             issues 7:16          looking 10:11
                       I'M 4:21 5:1
  guess 5:8             7:10,12 10:17       it 9:24 10:14        lot 7:9
  guidelines            11:17,19,25          11:18,23
                                             12:14 13:9,         lunch 10:1,12
   7:18,20              12:4,5 13:2,                              13:8 14:7,8
                        3,7,15,19,23         10,13,23
                                             14:3,9,13           lunches 8:25
           H           idea 9:19                                  9:7
                                            it's 5:9 8:14
                       identifiable                              lunchroom
                                             11:16 12:16
  had 6:22              13:1                                      14:1,3,6
                                            items 8:18
   10:22 14:2          identified
  hand 4:7              10:13
                                                     J                    M
  has 6:16 7:15        if 5:5,6 8:2
   9:10 12:4            9:6,9 10:6                               made 14:8
                        11:14,15,22         jelly 9:8
  have 4:23 5:4                                                  maintain 8:9,
   6:3,7,9,19,          13:10,25 14:5       Jersey 6:8
                                                                  19
   22,25 7:7,13,       important 5:9        Judge 13:13
                                                                 make 7:1 8:14
   21 8:2,17           in 4:2,3              14:14
                                                                  11:8
   9:7,14,22            5:13,20 6:5,        Jupiter 5:19
                                                                 Marsh 6:11
   10:10,14,22          8,9 7:24 8:3,       just 7:7,12           9:14
   11:1,16,23           9,18,25 9:6,         9:18 12:6
                                                                 may 5:1 7:6
   12:21 13:22          7,9,10,15            13:3,8 14:13
                        10:7,12,22                               me 5:6,7,10
   14:2
                        12:6 13:3,18                              9:17,19
  having 4:15                                        K            12:11,14
   8:8 12:8            incorrectly
                        5:9                                       13:11
  he 6:16                                   keep 10:8            mean 7:23
   11:14,15,17         individuals          kid 8:2 12:6          12:10
   13:8 14:6,7          13:1                 13:3,8,17
                       information                               medical 7:11
  help 4:10                                 kid's 14:1
                        7:9 11:13                                Michael 4:14,
  her 10:22                                 kids 7:2              20
   11:2,4,12            12:1,20 13:1         9:18,19 10:1
                       initials 6:13                             Misty 5:19
  here 4:22                                 know 5:5,6
                       instructed                                months 6:17
   11:11,22                                  7:6,21 9:21
   13:15,21             13:20                                    mother 10:19
                                             10:17,19             11:11,22 14:8
  him 6:21             instructing           11:6,14,15
   11:12                8:17                                     MR 4:18 8:12,
  his 14:3,7,8         instruction                                21 11:11,14
                        13:24                        L            14:11
  how 5:24 6:3,
                       intentionally                             Mrs 10:19
   9,16 9:8                                 Lake 5:19
   10:13 12:7           7:12                                     my 5:10 7:4
                                            Large 4:3             13:11,17
  HQ 6:13 11:8         into 7:16            law 12:17,24
                        8:11                 13:17


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Michael   Gallucci
                                67-5 Entered on FLSD Docket 01/13/2020 Page 20 of 22
                                November 11, 2019                                 ·4
                       of 4:3,22             7:2,15 8:2,8,
           N            5:16 6:13,16,        17 9:1,8,10                  R
                        18,21 7:2,4,        peanut-free
  name 4:19             7,9,11,13,18         8:10,19             raise 4:6
   7:10,17              8:9,13,20           peanuts 8:4,         reach 5:21
  names 9:18            9:18,19 10:8,        11,18               recall 5:1,7,
                        19,20,23            people 10:10,
  need 5:21                                                       8 7:6
                        11:16,20             11
  needs 11:15           12:15 13:17,                             record 5:4
  New 6:8                                   permitted 9:7         8:13 12:15
                        22
  no 6:6 8:7,8                              personally            13:7
                       Okay 5:15             12:25
   10:2 11:3,5,         7:18 8:15,24                             records 7:16
   7,16                                     pertaining            12:2,5,18,19,
                        10:19 12:3
  nods 5:3              13:7 14:11           7:16                 22 13:5
  not 7:6,10,24        on 9:20 10:8,        pertains 12:2        regard 12:18
   8:10,14,18           14 12:7 13:20       Place 5:19           repeat 10:24
   10:6,9 11:15,       Once 4:25            please 4:6,19        report 12:19
   16,17,19,25                               5:2                 Reporter 4:2,
                       one 6:13,16
   12:4,11 13:2,        8:14 10:20          Point 6:11            6
   7,11,15,16,                               9:14                request 12:22
                       or 4:8,15
   18,19,23,25                              policy 7:19          requires
                        5:3,8 7:1,6,
   14:8,12                                  prior 5:1             12:24
                        11,16 8:14
  Notary 4:2            9:8 11:2,4,         privacy              residential
  nothing 4:10          14,16,17             12:16,17,23          5:18
  notified              12:1,5              problem 11:23        respond 5:2
   10:25               other 5:10           products 9:1         review 12:21
  now 8:25              6:7 8:17            protect 9:9           13:17
   13:22               our 7:18,19           12:23               right 4:7
  number 5:21           13:22               protected             5:16 8:4,5
   9:19                out 5:10              13:19                12:21
  nut-free             over 5:9 6:21        protections          Rights 12:16
   9:13,14,20,22        7:2,4,8 14:13        12:17               ruling 13:13
   10:8,9,13,14,                            public 4:2            14:14
   16 11:9,19                                9:6
                                P
                                            purposes 8:13                 S
           O           p.m. 14:16
                       Palm 4:22                     Q           sandwiches
  o'clock 14:16         5:25 6:5,9                                9:8
  object 8:12,          8:24 9:6            Quasha 10:19         say 8:11 9:25
   21 11:22            parent 12:21         question              10:10,18
  objection            parents 7:23          5:10,13             says 10:16
   11:12                8:3,18 12:17        questions 5:2        schedules
  Obviously             14:2                 13:11,16             12:20
   9:17                part 11:16            14:1,5              scholastic
  occasion 5:1         particular                                 12:5
  occupied 9:24         7:17 9:9                                 school 5:25
  October 5:17         peanut 6:22                                6:8,18,25



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Michael   Gallucci
                                67-5 Entered on FLSD Docket 01/13/2020 Page 21 of 22
                                November 11, 2019                                 ·5
   7:14,16,19          statement             11:12 12:4,7,       trial 5:20
   11:15 12:2,5,        8:16                 13,17 13:3,9,       truth 4:9,10
   10,12 13:5          staying 7:12          16 14:5             try 5:3
  schools 8:24         strike 12:13         That's 11:10         turn 5:13
   9:6 12:24           students             their 12:18          Twenty 6:4
  Scott 4:21            6:14,16,22          them 10:3
  see 7:22 12:7         10:20               then 10:3
                                                                          U
  seem 13:2            such 9:1              13:20,24 14:3
  seen 9:22             12:18               there 9:12,18        Uh-huh 5:3
  send 7:24            supposed              10:6,7,11           Uh-uh 5:4
   8:18 13:21           13:16                13:6 14:7
                                                                 under 11:25
  sense 8:4            sure 5:12            there's 9:12          12:22 13:2
  sent 7:24             11:17,19,25          10:16
                                                                 underneath
  Shorthand 4:2        swear 4:8            THEREUPON             13:9
  show 13:25           sworn 4:15            4:13
                                                                 understand
  shrugs 5:3                                they 8:10             12:9 13:9,16
  sign 10:14,16                 T           think 13:10          understanding
  Since 6:18                                this 5:20             7:5,7,13
  single 7:6           table 9:13,           11:6,8 12:8,         12:15
                        15,20,22             14 13:20,24         until 5:14
  sit 9:18,19
   11:8 13:15           10:8,13,14,16       those 7:20            14:13
                        11:9,19              10:17               up 6:8 13:25
  sits 11:18
   12:6 13:3,8,        tables 10:8          three 6:17           us 4:19 7:5,
   18 14:6             taken 4:1            time 13:22            13 13:22
  situation 7:6        talk 5:9 6:21        to 4:9 5:2,3,
   14:1,3,6            teach 6:1,11          6,7,8,20,21
                                             6:25 7:8,10,                 V
  snacks 7:24          teacher 6:3,
   8:3,4,8              25 7:8,14            13,14,16,20,
                                             21,24 8:9,10,       verbally 5:3
  so 4:10 5:4,          10:6                                     versus 10:8
                       teaching 6:22         11,12,13,14,
   10 7:15 8:2,                              18,19,21,25
   10 9:1,6 10:6       tell 4:19
                                             9:7,17,19                    W
   12:12 13:2           5:6,7 7:20,23
                                             10:3,4,18
   14:3                 12:10,11
                                             11:1,12,23          walk 10:3
  solemnly 4:8          13:15
                                             12:2,4,7,8,         want 5:8 9:17
  some 5:2             telling 13:10         11,18,21,22,         12:7,11
  someone 13:20        TERRI 4:1             23,24 13:1,2,       was 4:15
  sort 8:9 10:7        testified             5,11,15,17,          14:15
  speaking 9:12         4:16                 18,21,22,25         waste 13:22
  special 7:1          testify 8:14          14:9
                                                                 way 8:14
  specific 7:11        testimony            today 4:22            12:14
  specifically          4:9,23               10:23 11:1
                                                                 we 5:4,8,9,20
   7:21 10:11          that 5:9 7:9,         13:11,21,25
                                                                  6:21 7:15
  speculate 5:8         12,15 8:4,8,         14:13
                                                                  10:10 11:16
  started 6:19          16,19,25 9:7,       touch 12:7            13:12 14:3,
                        10,18,19            transcripts
  State 4:3                                                       12,13
                        10:7,9,10,11,        12:19
                        16,24,25


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Michael   Gallucci
                                67-5 Entered on FLSD Docket 01/13/2020 Page 22 of 22
                                 November 11, 2019                                ·6
  we'll 11:8           written       12:24
   13:12,13
  we're 4:22                     Y
   14:11,13
  well 7:10            year 6:19
   12:11               years 6:4,10
  wellness 7:19         7:8
  were 10:25           yes 6:12,15,
  what 5:16,21          20,24 7:4
   6:1,7 7:7,13,        8:1,23 9:4,5,
   20 11:6,17,25        16,23 10:15,
   12:14 13:2,11        18,25
   14:7                you 4:8,9,11,
  when 7:23             23 5:1,2,5,6,
   8:16 10:25           7,8,11,13,21,
   13:8                 22,24 6:1,3,
  where 8:24            7,9,11,22,25
   12:6 13:3,8,         7:5,6,7,10,
   17 14:6              13,20,23 8:2,
  whether 11:18         14,16,24 9:9,
  which 6:19            17,18,22
   13:21                10:1,3,19,22,
  who 7:17              23,24,25
  whoever 13:24         11:1,6,23
                        12:4,10,11,21
  whole 4:10            13:15,16,20,
  why 11:18,19          21,23,24,25
   14:6                 14:2,5
  will 4:9             you're 5:14
   7:18,23 10:7         8:9,18 9:10
   13:12 14:3,12        10:6 13:10,
  with 5:14             11,16,25 14:8
   6:13,22 7:2         you've 14:8
   8:2,11,16,17,       your 4:6,19,
   18 10:1,22           22 5:14,16,18
   11:2,11 12:5,        6:13,16,22
   12,17 13:21,         7:1,2 8:20
   25 14:2,7,8          9:10 10:4,20,
  WITNESS 4:12          23 12:12,14,
   8:15                 21,23,25
  won't 5:13            13:19
  words 10:17
  work 8:24
                                 Z
   10:12
  worked 6:7           zone    8:10,19
  works 10:7
  would 6:19
   7:21 12:7


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
